In the
                       Court of Appeals
               Second Appellate District of Texas
                        at Fort Worth
                           No. 02-20-00169-CV

ROBERT H. HENRY; MARGARET           §   On Appeal from the 97th District Court
GREEN HENRY, INDIVIDUALLY AND
AS TRUSTEE OF MARGARET GREEN
HENRY TRUST U/W/O WILLIAM H.
GREEN, JR., AND AS TRUSTEE OF
MARGARET GREEN HENRY TRUST
U/W/O ELIZABETH MOORE GREEN;        §   of Archer County (2017-0100A-CV)
CLAYTON MOORE HENRY; AND
HELEN HENRY WRIGHT, Appellants


V.
                                    §   November 24, 2021

GEORGE RAY SMITH, SUSAN A. TULL
AND SHANNON L. RILEY, IN THE
CAPACITIES AS CO-EXECUTORS OF THE
ESTATE OF C.B. CHRISTIE, JR.,
DECEASED, Appellees                 §   Opinion by Justice Wallach


                              JUDGMENT
      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm that portion of the trial

court’s judgment denying permanent injunctive relief to Appellants Robert H. Henry;

Margaret Green Henry, Individually and as Trustee of Margaret Green Henry Trust

u/w/o William H. Green, Jr., and as Trustee of Margaret Green Henry Trust u/w/o

Elizabeth Moore Green; Clayton Moore Henry; and Helen Henry Wright (Surface

Owners’) regarding violations of the Natural Resources Code arising from violations

of the NEC. We reverse that portion of the trial court’s judgment in favor of

Appellees George Ray Smith, Susan A. Tull and Shannon L. Riley, in the capacities as

Co-Executors of the Estate of C.B. Christie, Jr., Deceased (Lessees) as to the

summary judgment on the Surface Owners’ breach of contract claim regarding the

covenants and remand this case to the trial court for further proceedings on that

claim. We reverse that portion of the trial court’s judgment denying Surface Owners’

request for a permanent injunction against Lessees’ trespass on Surface Owners’ estate

and remand the case to the trial court for entry of a permanent injunction enjoining

Lessees from future trespass.

      It is further ordered that Appellants Robert H. Henry; Margaret Green Henry,

Individually and as Trustee of Margaret Green Henry Trust u/w/o William H. Green,

Jr., and as Trustee of Margaret Green Henry Trust u/w/o Elizabeth Moore Green;

Clayton Moore Henry; and Helen Henry Wright shall pay one-hlaf of all costs of this
appeal and that Appellees George Ray Smith, Susan A. Tull and Shannon L. Riley, in

the capacities as Co-Executors of the Estate of C.B. Christie, Jr., Deceased shall pay

one-half of all costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach